          Case 1:17-cv-04915-VSB Document 79 Filed 05/14/20
                                                     1r~~ -i',
                                                               Page 1 of 1
                                                                        I .. ,
                                                                        ,
                                                                       ..

                                                                      :,i }'"-.
                                                                      'l ':i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
IRINIA GALANOV A,

                                   Plaintiff,
                 -against-                                           17 CIVIL 4915 (VSB)

                                                                      JUDGMENT
ADAM LEITMAN BAILEY, P.C., et al.,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 13, 2020, the Defendants' motion to dismiss

the Amended Complaint is GRANTED; accordingly, this case is closed.

Dated: New York, New York

          May 14, 2020


                                                                     RUBY J. KRAJICK

                                                                            Clerk of Court

                                                                      ~~
                                                               BY:

                                                                      Deputy Clerk
